Case 1:17-cv-01616-LPS-CJB Document 513 Filed 11/17/20 Page 1 of 11 PagelD #: 28016

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

GUARDANT HEALTH, INC.,

Plaintiff,
v. : C.A. No. 17-1616-LPS-CJB
FOUNDATION MEDICINE, INC., :
Defendant.

 

MEMORANDUM ORDER

This patent infringement suit between competitors - Guardant Health, Inc (“Guardant” or
“Plaintiff’) and Defendant Foundation Medicine, Inc. (““FMI” or “Defendant”) — has been
vigorously litigated for three years. Most recently, the Court has considered whether to proceed
with a jury trial that had been scheduled to commence this month, notwithstanding the ongoing
challenges imposed by the impact of the global coronavirus pandemic and FMI’s objections; a
substantial motion alleging spoliation by Plaintiff's co-founder and Chief Executive Officer and
whether fully and fairly litigating that motion precludes holding trial any time soon; and
Defendant’s renewed Daubert motion directed at two of Guardant’s expert witnesses. Each of
these issues is addressed in the instant Order.

The Court Overruled FMI’s Coronavirus-Related Objections To A November 2020 Trial

Prior to the pandemic, a jury trial in this case was scheduled to begin on May 18, 2020.
(D.I. 24) By agreement of the parties, that date was rescheduled to early November 2020, (D.1.

394) Due to the pandemic, however, jury trials in this District were cancelled from mid-March

 

 

 
Case 1:17-cv-01616-LPS-CJB Document 513 Filed 11/17/20 Page 2 of 11 PagelD #: 28017

through September 15, 2020, creating a significant backlog in scheduling trials.! Between
September 25, 2020 and October 29, 2020, the Court ordered and received multiple submissions
from the parties, and had several discussions with the parties, relating to scheduling, and
ultimately reset trial to begin on November 30, 2020. (See D.L. 471, 473, 475, 480, 487-88, 498-
99) In doing so, the Court carefully considered FMI’s continuing objections to trial being held
any time before 2021.

As the Court explained during an October 29 teleconference, the Court was not persuaded
by FMI’s coronavirus-related objections to conducting a jury trial in November 2020, stating as
follows:

Let me turn to the question of the November 30th trial and FMI’s objections ....

... I will continue to be looking carefully at these issues as we move forward in
whatever form we move forward.

... I’m thinking about them in connection with many other cases at the same time
and also in my administrative role for the Court. So every day, ’'m getting more
and more information about the situation in Delaware, the situation elsewhere, and
more and more information, ’'m happy to say, about how other courts are
proceeding with trials, notwithstanding the challenges we’re all facing. So the first
thing I wanted to say [is] I do recognize the risk.... I don't mean to minimize any
of the concerns that have been raised, but I do, recognizing all that, continue to
believe that this trial can be conducted safely and fairly here in Delaware starting
on November 30th consistent with the restrictions and the guidelines that I have
explained that we will follow and subject to further ongoing discussions with all of
you.

And, of course, I will continue to evaluate conditions as they evolve. In Delaware
here, as best as we can tell, it seems that the coronavirus numbers are fairly steady.
Some days we see an increase, some days we see a decrease .... [I]t certainly does
not yet appear in the data that things are rapidly deteriorating in Delaware. Were
that to happen, I certainly would have to reconsider my approach.

I have provided for this trial for remote participation . . . for all of the witnesses,
but also up to all but one counsel on each side can participate remotely as well. I

 

! See Standing Order RE: Criminal and Civil Jury Selections; Jury Trials; and Transition to
Phase 2, COVID-19 Page, District of Del. (Sept. 1, 2020),
https://www.ded.uscourts.gov/node/76557; Phase 2 Announcement, COVID-19 Page, District of
Del. (Sept. 15, 2020), https:/Awww.ded.uscourts.gov/node/76557.

2

 

 
Case 1:17-cv-01616-LPS-CJB Document 513 Filed 11/17/20 Page 3 of 11 PagelD #: 28018

placed a limit of five folks per side in the courtroom at any one time... . [T]hat is
a ceiling, it’s not a floor. I do want you to have at least one person in the courtroom.
But I think you could, you could do this trial with one person in the courtroom and
everyone else can participate remotely. Part of the reasoning of that was I recognize
that at least one side is telling me that they have half... of their trial team that feels
it would not be wise for them to travel to Delaware November 30th. Part of my
thinking was, well, .. . that is fine if that is your decision. You can participate fully,
entirely and effectively from wherever it is you are safe through the remote
technology, or alternatively I have given you enough time. You can find somebody
else to do your part of the trial. I do not want, and in going forward with this trial,
I’m not trying to create any requirement for someone to risk their health by coming
to Delaware for their trial. You don't need to come to Delaware for this trial.

Further, the suggestion in one of FMI’s filings [is] that you are going to have to
spend lots of time together with other members of the trial team without preserving
social distance, ... in a way that is going to endanger your health or the health of
others[.] I just don’t understand that. You can prepare for this trial remotely. ...
You can use large rooms where you maintain . . . social distancing and wear masks.
Obviously, we’re all learning to do almost everything through remote technology.
And I see no reason to think that you cannot, as trial teams, prepare for this trial
while still keeping a safe and healthy distance from one another, either in the same
room or in different rooms potentially all over the country.

I will be explaining to this jury in great detail the protections and the precautions
that we are undertaking and how this trial will look different than trials would have
looked pre-pandemic. I’ll explain, of course, that no witnesses will be in the
courtroom and that many attorneys will not be in the courtroom as well. I will
explain that these are decisions that I have made, that I have determined are in the
best interest of all of us to protect our health and safety and most especially theirs,
that is, the jury’s. I will do everything I can to encourage them not to blame any of
you for that situation or to hold it against anybody. And I strongly believe the jury
will comply with that instruction. I see no reason to think that the jury is going to
somehow hold the precautions that I’m putting in place against FMI and hurt them
or punish them for it. I think those suspicions are just unwarranted.

[M]any courts around the country have resumed conducting trials, including
complex trials, including patent jury trials. I talked to several judges who have
presided over these. ... The general reports are very good. I just believe that we
can do this here [in] Delaware, just as other courts have found a way to do it.

.... Lrecognize that there are some troubling predictions about what direction this
pandemic may be headed in, but if that turns out to be right and we’re living with
this pandemic for another year or more or who knows, that just to me means as long
as it can be done . . . protecting health and safety, which I think it can, ... I need to
move forward with a jury trial... . [I]f this one is ready for trial on November
30th, then it should go forward on November 30th.

 

 
Case 1:17-cv-01616-LPS-CJB Document 513 Filed 11/17/20 Page 4 of 11 PagelD #: 28019

As you may know, I plan to be in a criminal jury trial starting on November 16th,
two weeks before this trial... [7] We're also, as a District, proceeding in the near
future with selecting a new Grand Jury, and other courts have successfully done the
same. These events... require many more people in the courthouse than your civil
jury is going to require. If, as I fully expect, we can safely do a criminal jury trial
where we will have at least 14 jurors and a very large jury pool, and a Grand Jury
is even larger than that... . [i]f we can do those safely, then we can do your civil
jury trial safely.

Notably, at the criminal trial that I have coming up on November 16th, I’m having
some witnesses testify remotely. I continue to believe that juries, just like the Court,
...can fully and fairly evaluate credibility when witnesses testify live but remotely.
... [S]o I continue not to find persuasive FMI’s objections on those grounds.

.... [believe we will be able to select a representative jury and that we will not
have to bring an inordinate number of jurors into the courthouse. I believe we will
be able to do that largely through using a COVID jury questionnaire which I had
my deputy share with you.... And by having further conversations over the course
of the next 30 days or so where | think we'll be able to see how the jury pool is
shaping up, I think we will be able to agree on many of the potential jurors that can
be stricken based on their COVID responses. And I think we will be able to safely
impanel a representative jury.

Hf I’m wrong, then one or both sides will object and I will deal with the objections,
but those are not bas[es] to not go forward. So in terms of the objections to the trial
based on COVID, those objections are again overruled. If you want to keep raising
them, you can keep raising them. I have invited you to do that and I’m not in any
way faulting you. Things could change quickly. But I think I have been clear about
my feeling about the arguments that have been raised.

(Oct. 29, 2020 transcript (D.I. 503) at 75-83)

The Court Continued Trial To AHlow Full And
Fair Consideration Of FMI’s Sanctions Motion

Although the Court overruled FMI’s COVID-related objections, the Court ultimately

determined it had to continue trial indefinitely in order to allow the parties a full and fair

 

* As it happened, jury selection in the criminal matter (United States v. Aaron Davis, 19-cr-101-
LPS) took place on November 16, 2020. At the end of the day, the Court granted Defendant’s
motion for a continuance. (See D.I. 81) On that same day, the Chief Justice of the Delaware
Supreme Court announced that the Delaware state courts were returning to a phase of their
Reopening Plan (Phase 2) in which jury trials will not occur. See “Delaware Courts pause jury
trials in response to increasing COVID 19 cases” (Nov. 16, 2020) (available at

hitps://courts. delaware. gov/forms/download. aspx? id= 124808).

4

 
Case 1:17-cv-01616-LPS-CJB Document 513 Filed 11/17/20 Page 5 of 11 PagelD #: 28020

opportunity to litigate FMI’s very serious spoliation allegations and permit the Court to carefully
consider what, if any, sanctions are warranted. The Court explained this decision during a
teleconference with the parties on November 2, after hearing argument (for a second time) on the
pending motion:

First, and most importantly, at least most pressingly, reluctantly but I think
necessarily under the circumstances as they have developed with respect to FMI's
spoliation motion, I have now decided that I have to continue the trial, We’re not
going to have a trial on November 30th. I’m going to continue that trial to a date
to be determined, and it’s a date that I am not going to set at this time. I’m not even
going to set it until after I have ruled on the spoliation motion and determine what
the appropriate sanctions, if any, are to impose on Guardant as a result of the
sanctions motion.

it is regrettable. I’m doing it reluctantly. This was going to be my first patent jury
trial since March. And I do want to emphasize that my decision to continue this
trial is not COVID related as we discussed last week.

. Lhave in front of me . . . a very serious spoliation motion. And with the
pendency of that motion, it would not be right to rush to trial four weeks from today.

The subsequent argument and new evidence that was submitted by Guardant last
night does raise the prospect that I might ultimately deny the spoliation motion .. .
. [A]lternatively [ might grant the motion but only impose monetary sanctions
which would not themselves impact a trial on the merits. But the important point
to me in deciding whether to go forward with the trial in four weeks is I am today
not in a position to rule out all sanctions that could impact the trial.

So to be a little bit precise, I am not today in a position to rule out the possibility
that the pending motion may result in me granting an adverse inference instruction
and/or the possibility of expert testimony regarding spoliation. And as long as I
can’t rule [out] those possibilities, it seems obvious that rushing forward to a trial
that may be impacted by my ultimate decision, a decision I’m not ready to make,
doesn’t make any sense, And I’m not going to rush into deciding this motion, which
again I continue to view as a very serious motion.

.... [Also,] I do not feel comfortable making a factual finding as to [CEO] Dr.
Eltoukhy’s intent, that is, whether he acted in bad faith or not, without seeing him
testify live in front of me, presumably by remote technology. And it’s going to take
time for you all to get ready for that and to schedule it.... I’ note that Guardant
said, at page 9 of last night’s status report [D.I. 504], “If the Court reaches the
question of Dr. Eltoukhy’s intent notwithstanding the above showing .. ., we

 
Case 1:17-cv-01616-LPS-CJB Document 513 Filed 11/17/20 Page 6 of 11 PagelD #: 28021

request an oral hearing on the subject at which Dr. Eltoukhy may address the
issue.” [*]

.... Ido not feel comfortable making a factual finding as to Dr. Eltoukhy’s intent
without considering the evidence that Guardant added to the record only last night.
Even if I were to view that evidence as untimely, it is evidence. I’ve now seen it,
and it might impact the decision, and I’m not prepared to rule out the possibility
that it would impact the decision. ... So I’m not persuaded to strike the new
evidence.

But at the same time, I don't feel comfortable considering the new evidence without
giving FMI an opportunity to take further discovery relating to it and... PMI
figuring out how it wants to deal with the new evidence....

Additionally, I don’t view this motion as about just April 2019. I think it is October
2019 as well, which is arguably a second round of spoliation by Dr. Eltoukhy....

And if all that was deleted in October 2019 can be recovered, if only I give a little
bit more time, . . . well, I’m not today ready to rule out the possibility that that is
what should occur.

.... Again, this is very serious. It’s possible when I see Dr. Eltoukhy testify and
the discovery is finished, I will be persuaded that he was acting in good faith the
whole time. But the contrary is also possible. And I think that the best way forward
that is fairest to all of you and to me is to try to get to the bottom of what really
happened, and that is going to take some more process and some more time.

(Nov. 2, 2020 transcript (D.L 505) at 37-47)

Spoliation-Related Discovery, An Evidentiary Hearing, And Further
Briefing Are Required Before The Court Can Resolve The Sanctions Motion

After continuing trial, the Court provided the parties an opportunity to present their
focused proposals for how the Court should proceed with respect to the sanctions motion.
Having considered this input (D.I. 507), the Court has decided as follows:

e FM1’s forensic images requests 1(a) and 1(b) are GRANTED but request 1(c) is DENIED

(the requested access to a back-up of Dr. Eltoukhy’s computer that is closest in time to

the date of suit in November 2017 is overbroad)

 

3 The parties filed a 19-page single-spaced joint status report on Sunday, November 1. (D.I. 502)
6

 

 
Case 1:17-cv-01616-LPS-CJB Document 513 Filed 11/17/20 Page 7 of 11 PagelD #: 28022

e FMI’s request 2, for production of all 298 emails that were previously identified as
bodiless even if they did not hit on search terms the parties agreed on before FMI learned
of Dr. Eltoukhy’s deletion of evidence, is GRANTED (Dr. Eltoukhy’s selective deletion
of these emails makes them relevant at least to the sanctions motion, even if they do not
hit on the previously-agreed search terms)*

* EMI’s request 3, for production of essentially all 4000-5000 pre-2013 emails, is
DENIED, other than that Guardant shall comply with its proposed (reasonable)
compromise to “produce any of the bodiless emails that are not present on the March
2019 backup regardless of whether they hit search terms” and to search for “other copies
of bodiless emails that could not be restored” (D.1. 507 at 2)

e FMI’s request 4, for depositions and interrogatories, is GRANTED, as such additional
discovery is reasonable and warranted to ensure that FMI has a full and fair opportunity
to present the Court an appropriate record on which to determine if spoliation oceurred
and, if so, what sanctions should be imposed

e Guardant shall further “produce[] all non-privileged files that can be recovered”
responsive to “the list of 389 files FMI identified as deleted in October 2019” (id.).

The parties will be ordered to meet and confer and propose a schedule for completing this
discovery and then conducting an evidentiary hearing on the sanctions motion.
FMP’s Daubert Motion Is Denied

On December 10, 2019, FMI filed a Daubert motion to exclude the royalty opinions of

Guardant’s experts, Drs. Cooper and Becker. (D.1. 300) On April 22, 2020, Magistrate Judge

 

4 Guardant shall produce a log describing any of the emails that it seeks to withhold as
privileged.

 

 

 
Case 1:17-cv-01616-LPS-CJB Document 513 Filed 11/17/20 Page 8 of 11 PagelD #: 28023

Burke issued a Report & Recommendation (D.I. 419) finding these experts’ analyses
insufficiently reliable and granting FMI’s motion while providing leave for Guardant to serve
supplemental expert reports. On May 6, 2020, Guardant served Dr. Becker’s and Dr. Cooper’s
supplemental expert reports. (D.J. 429) On July 30, 2020, FMI filed a further Daubert motion to
exclude the opinions expressed in these supplemental reports. (D.I. 453) The motion is fully
briefed (D.1. 454, 461, 463) and was argued during a teleconference on October 29, 2020 (D.L.
503). For the reasons stated below, FMI’s motion is DENIED.

FMI argues that Drs. Becker and Cooper both fail to “apportion the commercial value of
the conventional steps in FMI’s workflow as compared to the steps that Guardant asserts
distinguish the method from what was known in the art and covered by its patents.” (D.1. 454 at
1-2) Guardant responds that Drs. Becker and Cooper reasonably apportioned value to the patents
by mapping patent claims onto FMI’s process and then calculating the relative addition of those
claims to the overall process. (D.I. 461 at 3-5) The Court agrees with Guardant that its experts’
analyses are sufficiently reliable that they could be accepted by a reasonable jury and that FMI’s

criticisms go to the weight and not admissibility of the challenged expert evidence.

 

> Federal Rule of Evidence 702 creates a “gatekeeping role for the [trial] judge” to
“ensure that an expert’s testimony both rests on a reliable foundation and is relevant to the task at
hand.” Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597 (1993). There are three distinct
requirements for admissible expert testimony: (1) the expert must be qualified, (2) the opinion
must be reliable, and (3) the opinion must relate to the facts. See generally Elcock v. Kmart
Corp., 233 F.3d 734, 741-46 (3d Cir. 2000). Hence, expert testimony is admissible if it “is based
on sufficient facts or data,” “the testimony is the product of reliable principles and methods,” and
“the expert has reliably applied the principles and methods to the facts of the case.” Fed. R.
Evid. 702(b)-(d). Rule 702 embodies a “liberal policy of admissibility.” Pineda v. Ford Motor
Co., 520 F.3d 237, 243 (3d Cir. 2008) (internal citations omitted). Motions to exclude evidence
are committed to the Court’s discretion. See In re Paoli R.R. Yard PCB Litig., 35 F.3d 717, 749
(3d Cir. 1994).

 

 
Case 1:17-cv-01616-LPS-CJB Document 513 Filed 11/17/20 Page 9 of 11 PagelD #: 28024

When assessing Daubert challenges for royalty rates in multi-component products,
apportionment is required. “(T]he ultimate combination of royalty base and royalty rate must
reflect the value attributable to the infringing features of the product, and no more.” Ericsson,
Inc. v. D-Link Sys., Inc., 773 F.3d 1201, 1226 (Fed. Cir. 2014); see also Mentor Graphics v.
EVE-USA, 870 F.3d 1298, 1299 (Fed. Cir. 2017) (order denying rehearing en banc) (“[W]here
an infringing product is a multi-component product with patented and unpatented components,
apportionment is required.”); VirnetX, Inc. v. Cisco Sys., Inc., 767 F.3d 1308, 1326 (Fed. Cir.
2014) (“No matter what the form of the royalty, a patentee must take care to seek only those
damages attributable to the infringing features.”). In such cases, the patentee must “give
evidence tending to separate or apportion the [infringer]’s profits and the patentee’s damages
between the patented feature and the unpatented features, and such evidence must be reliable and
tangible, and not conjectural or speculative.” Garretson v. Clark, 111 U.S. 120, 121 (1884). A
reasonable royalty analysis “necessarily involves an element of approximation and uncertainty,”
although “a trier of fact must have some factual basis for a determination of a reasonable
royalty.” Unisplay, S.A. v. Am. Elec. Sign Co., 69 F.3d 512, 517 (Fed. Cir. 1995); see
also VirnetX, Inc. v. Cisco Sys., Inc., 767 F.3d 1308, 1328 (Fed. Cir. 2014) (“[W]e note that we
have never required absolute precision in [applying the principles of apportionment]; on the
contrary, it is well-understood that this process may involve some degree of approximation and
uncertainty.)

Dr, Cooper, a technical expert, divided FMI’s workflow process into 16 steps and then
determined which of those steps are covered by a Guardant patent claim, ultimately according
six of them value, an estimate he describes as “conservative[].” (D.L. 454 Ex. 4 ff] 24-26) In

doing so, Dr. Cooper relied on a description by FMI’s expert, Dr. Metzger, as well as FMI

 

 
Case 1:17-cv-01616-LPS-CJB Document 513 Filed 11/17/20 Page 10 of 11 PagelD #: 28025

documents. (See, ¢.g., id. § 24 (citing Dr. Metzger’s Rebuttal Report at 77-85; Clark
publication)}

Dr. Becker, who is Guardant’s damages expert, relies on Dr. Cooper’s technical analysis.
FMI’s criticism of this reliance fails for the same reasons its direct attack on Dr. Cooper’s
analysis fails. The Court further rejects FMI’s additional criticism that Dr. Becker failed to place
Dr. Cooper’s analysis in context of the overall market for cancer diagnostics, (D.1. 454 at 9-11)
Dr. Becker considered economic indicators including the relative success of companies
employing conventional, prior-art based approaches to cancer testing and diagnostics. Ud. Ex. 3
{ 10) He then contrasted that success with companies employing non-conventional processes
that included features attributable to the patents-in-suit. (/d@.) In comparing the two, he
determined that market success was contingent upon use of patented, non-conventional features.
(id.) This analysis sufficiently fits the facts of this case to withstand FMI’s Daubert challenge.
FMI’s criticisms go to the weight but not the admissibility of Dr. Cooper and Becker’s opinions.

Dr. Cooper’s and Dr. Becker’s analyses are similar to those that have been found
acceptable in other cases, including in decisions by the Federal Circuit. See, e.g., Finjan, Inc. v.
Blue Coat Sys., Inc., 879 F.3d 1299, 1312-13 (Fed. Cir. 2018) (finding jury could credit
apportionment analysis in which expert utilized diagram with 24 boxes representing different
parts of accused product, accorded equal value to each box, and then opined that damages should
be awarded based on boxes which corresponded to elements of asserted claims); see also
Comcast Cable Comme’ns, LLC y. Sprint Commce’ns Co., LP, 218 F. Supp. 3d 375, 389-90 (E.D.
Pa. 2016) (equal-weight apportionment of steps not unreliable).

Thus, again, FMI’s Daubert motion will be denied.

10

 

 
Case 1:17-cv-01616-LPS-CJB Document 513 Filed 11/17/20 Page 11 of 11 PagelID #: 28026

Conclusion

Accordingly, for the reasons stated above, IT IS HEREBY ORDERED that:

1. Trial in this matter is CONTINUED to a date to be determined, a date that will
not be set until after the Court resolves FMI’s pending motion for sanctions based on spoliation.

2, The parties shall meet and confer and, no later than November 19, 2020, submit a
proposed order setting out the details and timing for completion of the spoliation-related
discovery ordered by the Court, as well as a proposed range of dates for a one-day remote
evidentiary hearing relating to the motion, and page limits and timing for post-hearing briefs.

3. FMI’s Daubert motion (D.I. 300) is DENIED.

ttf
LRA LP

a,

November 17, 2020 HONORABLE LEONARD P. STARK
Wilmington, Delaware UNITED STATES DISTRICT JUDGE

It

 
